 

FS Investment Corporation III 8-K [fsiciii-8k_022415.htm]

 

EXHIBIT 10.1



AMENDMENT NO. 1 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of February
24, 2015 (this “Amendment”), between Dunlap Funding LLC, a Delaware limited
liability company (the “Borrower”), and Deutsche Bank AG, New York Branch, as
administrative agent (the “Administrative Agent”).

WHEREAS, the Borrower, Wells Fargo Bank, National Association, as collateral
agent and collateral custodian, each Lender party thereto and the Administrative
Agent are party to the Loan Financing and Servicing Agreement, dated as of
December 2, 2014 (as amended, supplemented, amended and restated and otherwise
modified from time to time, the “Loan Agreement”); and

WHEREAS, the Borrower and the Administrative Agent have agreed to amend the Loan
Agreement in accordance with the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

Definitions

SECTION 1.1.                     Defined Terms. Terms used but not defined
herein have the respective meanings given to such terms in the Loan Agreement.

ARTICLE II

Amendments

SECTION 2.1.                     Amendments to the Loan Agreement. As of the
date of this Amendment, the Loan Agreement is hereby amended as follows:

(a)                 by deleting “$100,000,000” in the definition of “Facility
Amount” and inserting “$150,000,000” in lieu thereof; and

(b)                 by deleting “$100,000,000” on Annex B and inserting
“$150,000,000” in lieu thereof.

ARTICLE III

Conditions to Effectiveness

SECTION 3.1.                     This Amendment shall become effective as of the
date first written above upon the satisfaction of the following conditions:

 

 

 



(a)                 the execution and delivery of this Amendment by the Borrower
and the Administrative Agent;

(b)                 the Administrative Agent’s receipt of a legal opinion of
counsel for the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent covering such matters as the Administrative Agent may
reasonably request;

(c)                 the Administrative Agent’s receipt of a good standing
certificate for the Borrower issued by the applicable Official Body of its
jurisdiction of organization and a certified copy of the resolutions of the
board of directors of the Borrower approving this Amendment and the transactions
contemplated hereby, certified by its secretary, assistant secretary or an
Executive Officer; and

(d)                 the Administrative Agent’s receipt of an amendment fee equal
to the product of (x) $50,000,000 and (y) 1.0%.

ARTICLE IV

 


Representations and Warranties

SECTION 4.1.                     The Borrower hereby represents and warrants to
the Administrative Agent that, as of the date first written above, (i) no
Facility Termination Event or Unmatured Facility Termination Event has occurred
and is continuing and (ii) the representations and warranties of the Borrower
contained in the Loan Agreement are true and correct in all material respects on
and as of such day (other than any representation and warranty that is made as
of a specific date).

ARTICLE V

 


Miscellaneous

SECTION 5.1.                     Governing Law. THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 5.2.                     Severability Clause. In case any provision in
this Amendment shall be invalid, illegal or unenforceable, the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

SECTION 5.3.                     Ratification. Except as expressly amended and
waived hereby, the Loan Agreement is in all respects ratified and confirmed and
all the terms, conditions and provisions thereof shall remain in full force and
effect.

SECTION 5.4.                     Counterparts. The parties hereto may sign one
or more copies of this Amendment in counterparts, all of which together shall
constitute one and the same agreement. Delivery of an executed signature page of
this Amendment by facsimile or email transmission shall be effective as delivery
of a manually executed counterpart hereof.

SECTION 5.5.                     Headings. The headings of the Articles and
Sections in this Amendment are for convenience of reference only and shall not
be deemed to alter or affect the meaning or interpretation of any provisions
hereof.

[Signature pages follow]

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.



  DUNLAP FUNDING LLC, as Borrower       By: /s/ Gerald F. Stahlecker     Name:
Gerald F. Stahlecker     Title: Executive Vice President



 

 

 



  DEUTSCHE BANK AG, NEW YORK
BRANCH, as Administrative Agent       By: /s/ Katherine Bologna     Name:
Katherine Bologna     Title: Director         By: /s/ Casey Rust     Name: Casey
Rust     Title: Vice President



 





 

